Citation Nr: 1500943	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  12-08 295A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to additional educational assistance benefits, in excess of 3 months and 8 days, under the provisions of Chapter 33, Title 38, United States Code (Post-9/11 GI Bill Program).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel
INTRODUCTION

The Veteran had active service from July 1975 to July 1981, from October 2001 to June 2002, January 2004 to May 2004, April 2007 to July 2007, and June 2012 to November 2012.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Atlanta, Georgia.

The Veteran had a hearing before the undersigned Veterans' Law Judge in November 2014.  A transcript of that proceeding has been associated with the claims file.

The Board has not only reviewed the Veteran's physical claims file, but also his electronic claims file to ensure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran previously used 41 months and 22 days of entitlement under the Chapter 34 Montgomery GI Bill with 3.26 months remaining, and 3 months of Montgomery GI Bill - Selected Reserve; there were 3 months and 8 days remaining on his entitlement in May 2011.

2.  Under VA law, the Veteran is not entitled to more than 48 months of VA educational assistance benefits under a combination of the Chapters 30, 1606, and 33 programs.






CONCLUSION OF LAW

The Veteran has no legal entitlement to additional educational assistance benefits, in excess of 3 months and 8 days, under the provisions of Chapter 33, Title 38, United States Code.  38 U.S.C.A. §§ 503 (b), 3312 (a), 3695 (a), (b) (West 2014); 38 C.F.R. §§ 21.4020 (a), (b), 21.9550 (a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and implemented in part 38 C.F.R. § 3.159 (2014), amended VA's duties to notify and assist a claimant in developing information and evidence necessary to substantiate a claim.

This case is one in which the law is dispositive of the issue.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Under such circumstances, the duties to notify and assist are not applicable.  Mason v. Principi, 16 Vet. App. 129 (2002).  Moreover, VA has no duty to assist a Veteran in obtaining evidence where, as here, there is no reasonable possibility that any further assistance would aid the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A (West 2014); Wensch v. Principi, 15 Vet. App. 362 (2001).

The Board finds that there is sufficient evidence to make a determination in this case, and the Veteran is not prejudiced by a decision at this time.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

In May 2011, the Veteran applied for Post-9/11 GI Bill Chapter 33 educational assistance benefits.  The Veteran's basic eligibility for Chapter 33 educational assistance benefits is not at issue, as VA has found him eligible to receive benefits for a period of 3 months and 8 days.  This case hinges on the determination of the amount of benefits an individual may be entitled to under Chapter 33 (Post-9/11 GI Bill) after receiving educational benefits under another educational program.  The Board notes that by completing the May 2011 application, the Veteran acknowledged his understanding that he may not receive more than 48 months of benefits under two or more programs.

In June 2011, the Veteran requested to relinquish his existing benefits under Chapter 1606 to receive benefits under the Post-9/11 GI Bill.  

A computer-generated printout from July 2011 associated with the paper file shows the Veteran had "41-22" entered for Chapter 34 benefits and "03-00" entered for Chapter 1606 benefits.  The printout indicated the Veteran had original entitlement of "03-08" remaining, presumably referring to Chapter 33 benefits.

A Certificate of Eligibility (COE), dated July 7, 2011 and sent to the Veteran's address of record, indicated he had 3 months and 8 days of full-time benefits remaining.  A second COE, dated July 8, 2011 and also sent to the Veteran's address of record, showed he had 36 months and 0 days of full-time benefits remaining.

In his Notice of Disagreement received in October 2011, the Veteran reported that in reliance on the July 8, 2011 COE, which stated he was entitled to 36 months of full-time benefits, he enrolled his son in law school.  He added that the refusal to provide the 36 months of benefits resulted in financial hardship for the Veteran and his family.  During his November 2014 hearing, the Veteran testified that had he known the July 8, 2011 COE was in error, he would have chosen to enroll his son in a less expensive law school.  See Hearing Transcript, pg. 7.  The Veteran further indicated that he chose to wait for the outcome of the appeal rather than withdrawing his son from law school and transferring him to a less expensive school.  Id. at 9.

Under governing law, an eligible individual is entitled to a maximum of 36 months of educational assistance (or its equivalent in part-time educational assistance) under 38 U.S.C.A. Chapter 33, subject to the provisions of 38 C.F.R. § 21.4042 (2014).  38 U.S.C.A. § 3312(a) (West 2014); 38 C.F.R. § 21.9550(a) (2014).  Where an individual is eligible for two or more education programs, the aggregate period for which any person may receive assistance may not exceed 48 months (or the part-time equivalent).  38 U.S.C.A. § 3695(a) (West 2014); 38 C.F.R. § 21.4020(a) (2014).

The law is dispositive based upon a maximum aggregate period of 48 months for an education program under Chapter 33 combined with another education program.  For the foregoing reasons, the Board finds that the preponderance of the evidence is against the claim and therefore, the Veteran's claim is denied.  38 U.S.C.A. § 5107(b) (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Sabonis v. Brown, 6 Vet. App. 426 (1994).

While the Board is sympathetic to the Veteran's situation, it is bound by the law in effect and has no authority to grant additional benefits on an equitable basis.  Only the Secretary of VA has the authority to grant such equitable relief.  Specifically, the provision of 38 U.S.C.A. § 503(b) (West 2014) states:

If the Secretary determines that a Veteran, surviving spouse, child of a Veteran, or other person has suffered loss as a consequence of reliance upon a determination by the Department of eligibility or entitlement to benefits, without knowledge that it was erroneously made, the Secretary may provide such relief on account of such error as the Secretary determines is equitable, including the payment of moneys to any person whom the Secretary determines is equitably entitled to such moneys.

The Veteran is encouraged to apply for equitable relief directly to the Office of the Secretary, Department of Veterans Affairs, 810 Vermont Avenue NW, Washington, DC  20420.






ORDER

Entitlement to additional educational assistance benefits, in excess of 3 months and 8 days, under the provisions of Chapter 33, Title 38, United States Code (Post-9/11 GI Bill Program) is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


